Citation Nr: 0930511	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-08 476	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUE

Whether the decision to deny entitlement to Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits on 
behalf of C.R.J. and P.A.J., was proper.  

REPRESENTATION

Appellants represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

C.R.J. and P.A.J. 
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1940 to May 
1965.  He died in February 2006.  C.R.J. and P.A.J. are the 
grandchildren of the deceased Veteran. When the appeal began, 
C.R.J. and P.A.J. were minors and the Appellant was their 
maternal grandmother and co-guardian.  Since then C.R.J. 
reached the age of 18 in 2009, but P.A.J. is still a minor.  
C.R.J. prefers to represent herself and her brother.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In June 2009, C.R.J. and P.A.J. appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1. The Veteran died in February 2006 due to chronic 
obstructive pulmonary disease.  

2. In a rating decision in May 2006, the RO granted service 
connection for the cause of the Veteran's death and basic 
eligibility to Dependents' Educational Assistance was 
established.  

3. During his life time, the Veteran was co-guardian and had 
physical custody of his then minor grandchildren, C.R.J. and 
P.A.J.

4. C.R.J. was born in November 1989, and attained the age of 
18 in November 2009; she is currently in school.  

5. P.A.J. was born in December 1992, and is a minor.  

6. The record does not show that the Veteran during his 
lifetime adopted C.R.J. and P.A.J.


CONCLUSION OF LAW

Entitlement to Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits on behalf of C. R.J. and P. A.J. 
is not warranted.  
38 U.S.C.A. §§ 1310, 1313; 38 C.F.R. § 3.57 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in July 2006 regarding the Appellant's claim for 
dependency and indemnity compensation, death pension and 
accrued benefits on behalf of C.R.J. and P.A.J.  

In the letter, the Appellant was notified of the evidence 
needed to show that the Veteran during his lifetime adopted 
his grandchildren, C.R.J. and P.A.J.  The Appellant was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that she could 
submit private medical records.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
claim).  

In this case, as the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim was readjudicated as evidenced by the statement of the 
case, dated in February 2007, and supplemental statement of 
the case, dated in June 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

To the extent that the VCAA notice, pertaining to the 
provisions for the effective date of a claim and for the 
degree of disability, was not provided in the VCAA letter, 
the notice was deficient, but as the claim is denied, no 
effective date or disability rating, is assignable.  
Therefore the limited content error in the VCAA notice as to 
these downstream elements does not affect the essential 
fairness of the adjudication of the claim and the error is 
nonprejudicial. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records 
and VA and private records.  

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The definition of the term "child," as defined for the VA 
purposes of establishing dependency status, means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household at the time of the veteran's death, 
or an illegitimate child.  In addition, the child must also 
be someone who: (1) is under the age of 18 years; or (2) 
before reaching the age of 18 years became permanently 
incapable of self support; or (3) after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)



Factual Background

Birth certificates show that C.R.J. was born in November 1989 
and P.A.J. was born in December 1992.  

A Court Order in October 1994, appointed the Veteran and his 
spouse, the paternal grandparents of C.R.J. and P.A.J., to 
serve as co-guardians of the minors with physical custody and 
to provide medical insurance through their military benefits.  
The Appellant, the maternal grandmother, was appointed to 
serve as co-guardian with liberal visitation rights.  

On a Declaration of Status of Dependents in August 2002, the 
Veteran indicated that his grandchildren, C.R.J. and P.A.J. 
were his dependents.  

On an application for Uniformed Services Identification Card, 
dated in December 2002, the Veteran indicated that C.R.J. and 
P.A.J. were his dependents.  

The Veteran's death certificate shows that he died in 
February 2006 due to chronic obstructive pulmonary disease.  
At the time of his death, C.R.J. was 16 and P.A.J. was 13.  

A rating decision in May 2006 granted service connection for 
the cause of death and basic eligibility to Dependents' 
Educational Assistance was established.  

In an undated statement, the Appellant indicated the Veteran 
paid for all the children's needs, however, he never adopted 
C.R.J. and P.A.J. because they were his blood relatives.  

The claims folder includes several lay statements, dated from 
July 2006 to April 2007, including from C.R.J., P.A.J., 
relatives, godparents, deacon, friends, school teachers and 
the children's doctor.  The lay statements indicate that the 
Veteran and his spouse provided food, shelter, clothing, and 
took care of C.R.J.'s and P.A.J.'s medical, emotional, 
psychological, educational and spiritual needs since 1994, 
and the Veteran continued to take care of his grandchildren 
after his wife's death in 2002.  

A statement from the children's father in April 2007 
indicates that when the Veteran was alive VA advised him that 
should something happen to him his grandchildren would be 
taken care of as they are his dependents.  

An undated assessment from a psychologist shows the Veteran 
had parental supervision over C.R.J. and P.A.J. and provided 
general adequate discipline and direction for the children.  

In April 2007, the Appellant, C.R.J., P.A.J. and their 
godmother who is the executrix of the Veteran's will, 
testified that the Veteran raised C.R.J. and P.A.J.  The 
Appellant asserted that the Veteran had the children six days 
a week, provided them with financial support, including 
paying for their Catholic school tuition and could not adopt 
them while their father was still alive.  

In June 2009, C.R.J. testified at a Board hearing that when 
the Veteran became very ill, his representative advised him 
to adopt her and her brother in order for them to get 
survivor benefits.  She stated the Appellant refused to allow 
the Veteran to adopt C.R.J. and P.A.J. because she was their 
co-guardian.  

C.R.J. stated that the Veteran raised her, and she only saw 
her maternal grandmother once a month and every other holiday 
for Thanksgiving or Christmas.  C.R.J. indicated she was in 
school at Yellow Pike College getting her nursing degree and 
worked full time.  

Analysis

The evidence shows the Veteran was a loving, caring and 
generous grandfather.  Unfortunately, the records do not show 
or does the Appellant contend that the Veteran during his 
lifetime adopted C.R.J. and P.A.J.  In fact, the evidence 
includes explanations as to why the Veteran did not adopt his 
grandchildren.  Absent evidence establishing that C.R.J. and 
P.A.J. were the Veteran's biological children, legally 
adopted children, or stepchildren at the time of the 
Veteran's death, they cannot qualify as dependent children 
for VA purposes.  

The law is dispositive of this issue.  As a matter of law, 
there is no entitlement to Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits on behalf of 
C.R.J. and P.A.J., as dependent children, and the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
                          (The Order follows 
on the next page.).






ORDER

There is no entitlement to Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits on behalf of 
C.R.J. and P.A.J.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


